Citation Nr: 0819550	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
schizophrenia.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1973 until 
October 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  This matter was initially before the 
Board in October 2007, and the veteran's claims were remanded 
for further development

In an April 1997 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of VA 
funds and appointed his sister as his custodian; she is 
prosecuting this appeal on the veteran's behalf.

With regard to his schizophrenia claim, the Board notes that 
in Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim based on a diagnosis of a new 
mental disorder, e.g., PTSD, states a new claim for the 
purposes of jurisdiction.  Id. at 402.  
However, the present claim of service connection for 
schizophrenia involves a mental disorder diagnosed prior to 
the veteran's last final decision regarding a mental 
disorder, and thus should be considered on a new and material 
basis in regards to his claim for service connection.    

Furthermore, the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. Mar. 
26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  

The veteran has been denied service connection for various, 
distinct mental disorders, including a nervous condition in 
an August 1983 rating decision and schizophrenia in a May 
1987 rating decision.  He was also denied service connection 
for a mental disability in a December 1997 rating decision, 
which was followed by a Board denial for service connection 
dementia, with possible psychosis, which was vacated and 
remanded by the United States Court of Appeals for Veterans 
Claims ("the Court") in a July 2001 order.  The claim was 
then denied by a May 2002 BVA denial.  Since the veteran's 
current claim of the distinct mental disorder of 
schizophrenia is not based on a new diagnosis for a new 
claim, and neither the veteran nor his guardian have 
submitted evidence of any new diagnoses for new claims, the 
current claim will be considered on the basis of new and 
material evidence and not as a separate and distinct claim.  

The evidence of record raises claims for service connection 
for hypertension and pulmonary complications in a June 2005 
statement.  However, these matters are not before the Board 
because they have not been prepared for appellate review. 
Accordingly, these matters are REFERRED to the RO for 
appropriate action.

The issue of service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A final May 2002 Board decision denied service connection 
for dementia, with possible psychosis.  

2.  The evidence associated with the claims file since his 
final denial relates to an unestablished fact necessary to 
substantiate the claim for schizophrenia.  

3.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The May 2002 Board decision denying service connection 
for dementia, with possible psychosis, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for schizophrenia and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007). 

3.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service 
connection for schizophrenia.  This is a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran and his guardian in June 2003 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter; additionally, an 
April 2007 letter further clarified his notice.  The letters 
informed him and his guardian of what evidence was required 
to substantiate the claim and of his and his guardian's and 
VA's respective duties for obtaining evidence.  He and his 
guardian were also asked to submit evidence and/or 
information in their possession to the RO.  

There is no allegation from the veteran and his guardian that 
they have any evidence in their possession that is needed for 
full and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran and his guardian with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran and 
his guardian prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran and his guardian in 
the development of the claim.  This duty includes assist in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran and his guardian.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He 
submitted statements and private treatment records.  In March 
2008 he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  

There is no duty on the part of VA to provide a medical 
examination in regards to his bilateral hearing loss claim, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining a VA examination is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the veteran, his guardian, nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran and his 
guardian is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for schizophrenia.  A review of the record 
indicates that the veteran was previously denied a claim for 
service connection for dementia, with possible psychosis, in 
a May 2002 Board decision.  The Board's decision is final, 
based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. 
§ 7104.

The RO appears to have reopened the veteran's claim, in an 
October 2004 Supplemental Statement of the Case, and 
proceeded to deny the claim on its merits.   However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In their current attempt to reopen the claim, the veteran has 
proffered new statements indicating in-service manifestations 
of schizophrenia, at his hearing, including a report of being 
out of touch with reality and hearing voices and seeing 
images that were not real.  He indicated that he did not 
report these claimed manifestations during service.  He also 
stated that he tried to treat himself for his claimed 
disorder after service, including by researching his 
condition at the library.  
The Board finds the newly associated evidence to have not 
been previously submitted and to relate to an unestablished 
fact necessary to substantiate his claim.  Accordingly, the 
Board finds that the claim for service connection for 
schizophrenia is reopened.  

Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss, essentially claiming that his hearing loss developed 
due to service.  The veteran has a current diagnosis of 
bilateral hearing loss, as found in a June 2000 VA outpatient 
treatment record.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records indicate that he had 
normal hearing during his enlistment examination in March 
1973 and his separation examination in October 1974.  The 
service medical records do not indicate any complaints of or 
treatment for hearing loss.

A December 1975 general VA examination found his ears to be 
clear and to have no impairment of hearing.  The veteran's 
medical records do not indicate any complaints of or 
treatment for hearing loss for years following service. 

A June 1993 University Hospital private medical record found 
the veteran to have clear tympanic membranes bilaterally, 
with no lesions of the external canals.  Sound did not 
lateralize to any side with the use of a tuning fork.  He 
could hear the tuning fork and finger rub on the left, but 
could not hear a finger rub or tuning fork on the right, 
though he could hear finger snapping.  His examiner found him 
to have hearing loss on the right of unclear etiology.  The 
veteran stated that he felt a foreign body sensation in his 
right ear.

 A June 1994 VA record noted that he had right ear moderate 
to severe sensorineural hearing loss with very poor speech 
recognition, normal tympanogram, and absent contralateral 
acoustic reflexes when stimulating the right ear.  He also 
had left ear normal hearing with excellent speech 
recognition, normal tympanogram, and acoustic reflexes 
present, with no decay when stimulating the left ear.  

A June 2000 VA audiology consult found the veteran 
complaining of gradually increasing hearing loss, with the 
problem noticed more in the right ear.  Service related noise 
exposure was noted; however, no explanation of the kind of 
claimed noise exposure was provided.  Tympanometry was normal 
and the examiner found mild to mildly moderate signal to 
noise ratio in the left ear and moderate to profound signal 
to noise ratio loss in the right ear.  Right ear speech 
discrimination ability was very poor, but the left ear speech 
recognition ability was excellent.  VA outpatient treatment 
records generally indicate treatment for hearing loss.  

Although the veteran clearly has hearing loss, no medical 
opinions are in the evidence of record to support his claim 
that it was caused by any inservice activities.  The first 
medical record of the veteran's hearing loss was not until 
many years after service, well after a 1975 VA examination 
found him to have normal hearing.  The June 1993 University 
Hospital private record found his hearing loss to be of 
unknown etiology.  Although the June 2000 VA audio consult 
noted in-service noise exposure, no explanation was provided 
as to what type of noise exposure was claimed by the veteran.  
In his June 2004 RO hearing, the veteran reported that he 
worked as a warehouse clerk and did not work around loud 
noises, except the one or two times he was at the firing 
range; however, he claimed that he wore hearing protection 
during those times.  The record thus indicates that the 
veteran was not exposed to loud noises during service, that 
his hearing was found to be normal following service, and 
that he was found to have normal hearing in the year 
following his discharge.

The veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
bilateral hearing loss and service, although he was advised 
of the necessity of such evidence.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA. 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the veteran's claim are his 
statements that he had decreased hearing acuity due to 
service.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
whether the veteran's hearing loss can be attributed to his 
in-service experiences is a medical question, requiring a 
medical expert.  The Board does not dispute the veteran's 
belief that his hearing loss is connected to his time in 
service; however, the veteran's opinion cannot be used as the 
competent medical evidence necessary to support his claim.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for bilateral hearing loss is denied. 


ORDER

New and material evidence has been submitted and the 
application to reopen the claim for entitlement to service 
connection for schizophrenia, and to this extent only, the 
appeal is granted.  

Service connection for bilateral hearing loss is denied.


REMAND

The veteran has essentially reported that he has had symptoms 
of schizophrenia, including hearing voices and 
hallucinations, since service.  As a lay person, he is 
competent to report the symptoms that were present in service 
and the continuation of those symptoms since service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board concludes that on remand the veteran must be afforded 
an examination to allow for a complete review of his 
schizophrenia claim.


Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
mental disorder, specifically including 
schizophrenia, found to be present. The 
claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, 
and all findings should be reported in 
detail. The examiner should opine as to 
whether it is at least as likely as not 
(that is, at least a 50-50 degree of 
probability) that any mental disorder, 
including schizophrenia, found to be 
present had its onset in or is related 
to service.    

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's report of a continuity of 
symptomatology and the lay statements 
of record relating to the onset of the 
veteran's mental disorder symptoms.  
The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 






 Department of Veterans Affairs


